        Case 6:06-cr-60011-AA        Document 295     Filed 03/06/20     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                          6:06-cr-60011-AA-1

                v.                                ORDER TO SEAL JOINT STATUS
                                                  REPORT
JOSEPH DIBEE,

                Defendant.


       Based upon the motion of the government,

       IT IS HEREBY ORDERED that the parties’ joint status report be filed under seal and be

SEALED until further order of the Court.

Dated: March 6, 2020

                                                  s/Ann L. Aiken
                                                  ANN L. AIKEN
                                                  United States District Judge
Presented by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

s/ Geoffrey A. Barrow
GEOFFREY A. BARROW
Assistant United States Attorney

Order to Seal Status Report                                                             Page 1
                                                                                 Revised Aug. 2019
